Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claims 1-26 are allowed.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner and the initial and signed copy of PTO 1449 is provided herewith.

3. 	Authorization for this examiner's amendment was given in a telephone interview with Mr. Alexander, Ross E. (Reg. No. 66,948) on 4/4/2022.

4. 	The application has been amended as follows:

I. Specification page 1, paragraph 0001, line 2 after terms “2018,” add the terms --

now Patent 10826697,--.

II. Claim 26, line 1, deleted “claim 13” and inserted —claim 23--.

The following is an examiner’s statement of reasons for allowance: the prior art of the record particularly fails to teach or fairly suggest in combination with the other elements and features of the claimed invention regarding claim 1, a device comprising: a control circuit, configured to: collect control devices for configuration, wherein each of the control devices are associated with a light type information and location information that indicates a respective location name for each of the control devices in the load control system; automatically determine programming data for controlling electrical loads in the load control system based on the light type information and location information for each of the respective collected control devices; and transmit, via the communications circuit, the determined programming data to the control devices to enable control of the electrical loads; regarding claim 13, a method of configuring a load control system, the method comprising: receiving, via the at least one processor, a user selection of programming data for a control device of the collected control devices, wherein the control device is configured to control at least one corresponding electrical load, and wherein the control device is associated with a light type information and location information that includes a respective location name for the control device in the load control system; automatically determining, via the at least one processor, recommended programming data for the control device that differs from the user selection of programming data, wherein the recommended programming data that differs from the user selection of programming data is based on the light type information and location information for the control device; and displaying, via a display, the recommended programming data that differs from the user selection of programming data and regarding claim 20, a device comprising: circuit configured to: collect control devices for configuration in a load control system; receiving, via the display, a user selection of programming data for a control device of the collected control devices, wherein the control device is configured to control at least one corresponding electrical load, and wherein the control device is associated with a light type information and location information that indicates a respective location name for the control device in the load control system; automatically determine recommended programming data for the control device that differs from the user selection of programming data, wherein the recommended programming data is based on the light type information and location information for the control device; and display, via the display, the recommended programming data that differs from the user selection of programming data. Dependent claims 2-12, 14-19 and 21-26 depend on allowable independent claims 1, 13 and 20 respectively and therefore, dependent claims 2-12, 14-19 and 21-26 are allowable over the prior art of the record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMESH B PATEL whose telephone number is 571-272-3688.  The examiner can normally be reached on M-TH; 6.30 am - 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAMESH B PATEL/Primary Examiner, Art Unit 2119